DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 01/31/2022.
Currently claims 1-20 and 22 are pending in the application.
EXAMINER’S AMENDMENT
Rejoinder
Independent claim 1 is allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 10/06/2021, is hereby withdrawn and claims 6 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6 and 16-20 require all the limitations of allowable independent claim 1.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The semiconductor device of claim 1, wherein the end of the well region, the end of the at least one first contact portion, and the end of the cathode region face one another in the first direction when imaginarily projected on an upper surface of the semiconductor substrate.

Allowable Subject Matter
In light of applicant’s amendments filed on 01/31/2022 and associated persuasive arguments,
Claims 1-20 and 22 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0293595 A1 to Narazaki teaches, a semiconductor device (101; Fig. 8; [0021] – [0024]; i.e. RC IGBT) including a transistor region (103; i.e. IGBT) and a diode region (102; i.e. diode) in a semiconductor substrate (substrate) (Fig. 8; [0021] – [0024]), the semiconductor device (101) comprising: a first conductivity type (p-type) well region (109; i.e. p-well) (Fig. 8; [0030]),
wherein the diode region (102) includes: 
a plurality of first contact portions (p+ contact layer, as annotated on Fig. 8; [0031]) that extend individually in a first direction (horizontal) and are separated from one another in a second direction (inside the 2D viewable plane) perpendicular to the first direction on the semiconductor substrate (Figures 8 and 9; [0026], [0031]); 
Note: Narazaki teaches in para. [0031] that to improve ohmic properties of the p-anode layer 110 of the diode 102 and the emitter electrode 125, a p+ contact region may be formed between the p-anode layer 110 and the emitter electrode 125. 

    PNG
    media_image1.png
    510
    725
    media_image1.png
    Greyscale

a first conductivity type anode region (110; i.e. p-anode layer; [0030]) that is electrically connected with an emitter electrode (125; i.e. emitter electrode) provided above the semiconductor substrate (substrate) via the plurality of first contact portions (p+ contact layer) (Fig. 8; [0030] – [0031]) and includes a dopant concentration lower than a first conductivity type dopant concentration (concentration of 109) in the well region (Fig. 8; [0036]); and 
Note: Narazaki teaches in para. [0036] that as a technique for reducing the recovery current, an impurity concentration of 
a second conductivity type (n-type) cathode region (127; i.e. n+ cathode layer; [0032]) provided at a lower surface of the semiconductor substrate (substrate) to a predetermined depth (Fig. 8; [0032]); 
wherein the second conductivity type cathode region (127) is below at least one first contact portion (p+ contact above) of the plurality of first contact portions (in diode region 102) (Fig. 8; [0031]); 
wherein the well region (109) contacts the diode region (102) in the first direction (horizontal) (Fig. 8; [0030]); and 
wherein a first distance (L1, as annotated on Fig. 8 below) is a shortest distance between an end of the well region (109) and an end of the cathode region (127) (Fig. 8; [0028] – [0033]), 
wherein a second distance (L2, as annotated on Fig. 8 below) is a shortest distance between the end of the well region (109) and an end of the at least one first contact portion (nearest p+ contact in diode region 102 as per para. [0031], considering the design of p+ contact region in p-anode area 110 would be similar to p+ contact region 116 in transistor region 103) (Fig. 8; [0028] – [0033]),

    PNG
    media_image2.png
    510
    725
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2017/0162562 A1 to Haruguchi teaches, a gate runner portion (13; i.e. gate wiring; Fig. 1; [0024]) that supplies a gate potential to the transistor region (1; i.e. IGBT) (Fig. 1; [0024]); and 
the first conductivity type well region (12; i.e. p-type well; Fig. 2; [0024]) provided below the gate runner portion (13) (Fig. 2; [0024]);

    PNG
    media_image3.png
    465
    424
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    355
    487
    media_image4.png
    Greyscale

However, neither Narazaki nor any cited prior art, appear to explicitly disclose, in context, wherein the first distance between an end of the well region and an end of the cathode region is longer than the second 
Specifically, the aforementioned ‘wherein the first distance between an end of the well region and an end of the cathode region is longer than the second distance between the end of the well region and an end of the at least one first contact portion included in the plurality of first contact portions,’ is material to the inventive concept of the application at hand to achieve increased breakdown withstand capability of the free-wheeling diode, thus improving device performance.
Note: The applicant demonstrated criticality of above-mentioned inequality criteria of first distance being longer than the second distance in details in Specification para. [0087] – [0091]).
Dependent claims 2-20 and 22 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-20 and 22 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


02/22/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812